Citation Nr: 1121939	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-38 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of skull fracture.

2.  Entitlement to service connection for dental disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel
INTRODUCTION

The Veteran had active duty service from April 1947 to April 1950.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2008, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.  The Veteran and his wife testified at a Board video conference hearing in April 2011.

At the Board hearing, the Veteran and his wife primarily testified as to how they believed that the Veteran's left eye disability was related to a skull fracture he suffered in service.  However, the November 2007 rating decision granted service connection for left optic nerve atrophy with limited vision.  Thus, as service connection for the Veteran's left eye disability has already been granted, this decision primarily addresses whether the Veteran has any other residuals from the skull fracture.  

Further, the issue of entitlement to an increased rating for left optic nerve atrophy with limited vision was also on appeal and addressed in the September 2009 statement of the case.  However, in his substantive appeal, the Veteran indicated that he no longer wished to appeal this issue.  Moreover, the Board observes that other issues were denied in the November 2007 rating decision as well as subsequent rating decisions during the course of the appeal.  Further, the Veteran submitted statements that could reasonably be construed as notices of disagreement with respect to these issues.  However, in a February 2011 statement, the Veteran's representative indicated that the Veteran only wished to appeal the issues of service connection for residuals of skull fracture and dental disability and did not want any further action taken on any other implied claims.  Thus, there remain no allegations of errors of fact or law for appellate consideration of these issues.  See 38 C.F.R.  § 20.204

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for residuals of skull fracture.  Service treatment records showed that in March 1949, the Veteran was a passenger in a vehicle when the driver lost control and the vehicle hit a pole and overturned.  The records showed that the Veteran was diagnosed with a simple, complete fracture of the left frontal bone of the skull.  As noted above, the Veteran has been granted service connection for left optic nerve atrophy with limited vision as a result of the skull fracture.  However, the claims file indicates that the Veteran is also claiming other residuals, including headaches and dizziness.  Accordingly, the Board finds that the Veteran should be scheduled for a VA examination to determine if he has any other residuals from the skull fracture that occurred in service.  

Further, the Veteran is also seeking entitlement to service connection for a dental disability.  The Board notes that a claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  However, it appears that the current matter stems from an adverse determination by the RO, but the November 2007 rating decision and September 2009 statement of the case clearly indicated that the RO was denying service connection for dental treatment purposes and does not appear to clearly address whether service connection is warranted for compensation purposes.  Further, an August 2007 deferred rating decision appears to indicated that the Veteran already has a rating for dental treatment.  It also appears that a claim for dental treatment was filed in 1954 and a November 1954 dental rating sheet showed that teeth nos. 2, 3, 11, 12, 17, 18, 24, 25, 31 and 31 were incurred in or aggravated in service and the Veteran was assigned Dental Class II(a).  Accordingly, the Board finds that further clarification is necessary as to whether the Veteran is already service-connected for treatment purposes or, if not, whether a VA Medical Center has adjudicated such a claim.  If a VA Medical Center has not adjudicated the claim, the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment should be referred to the appropriate VA medical facility.  Further, the RO should also clearly determine whether service connection for compensation purposes is warranted.  

Lastly, it appears that the Veteran receives treatment at the VA Medical Center (VAMC) Phoenix, Arizona.  While records from February 2007 to December 2007 and March 2010 are in the claims file, it does not appear that all of the records have been associated with the claims file.  Accordingly, as VA medical records are constructively of record and must be obtained, the RO should ensure that all VA treatment records from the Phoenix, Arizona VAMC have been obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Appropriate action should be taken to obtain copies of all VA treatment records from the VAMC in Phoenix, Arizona. 

2.  Appropriate action should be taken to clarify whether the Veteran is already service-connected for treatment purposes or, if not, whether a VA Medical Center has  adjudicated such a claim.  The RO should specifically address the November 1954 dental rating sheet.  If the claim has not been adjudicated by a VA Medical Center, the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment should be referred to the appropriate VA medical facility.  Further, the RO should also clearly determine whether service connection for a dental disability for compensation purposes is warranted.  All findings should be clearly documented in the claims file.  

3.  The Veteran should be scheduled for an appropriate  VA examination to determine the nature, extent and etiology of any currently manifested residuals of the skull fracture that was incurred in service.  The claims file must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should clearly delineate all residuals from the May 1949 skull fracture with the exception of the already service-connected left optic nerve atrophy.  If there are no residuals, the examiner should so clearly state.  A detailed rational for all opinions given must be provided. 

4.  Thereafter, the RO should review the expanded record and determine if the benefits sought can be granted.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



